E. FIGUERAS & ASSOCIATED, PA ELSA M. FIGUERAS MANAGING PARTNER BROWARD OFFICE ONE FINANCIAL PLAZA / REGIONS BANK BUILDING , SUITE 1300 FORT LAUDERDALE, FLORIDA 33394 BROWARD OFFICE: 954-9900-7892 ELSA@EMFLAW.COM FAX 954-990-4469 January 11, 2012 Securities and Exchange Commission treet, N.E. Washington, D. C. 20549 Re:Dr. Park Avenue Gentlemen: Please be advised that I have reached the following conclusions regarding the above offering: 1.Dr. Park Avenue (the “Company”) is a duly and legally organized and existing Nevada state corporation, with its registered office located and principal place of business located in Franklin Lakes, New Jersey. The Articles of Incorporation and corporate registration fees were submitted to the Nevada Secretary of State and filed with the office on February 19, 2010. The Company’s existence and form is valid and legal pursuant to Nevada law. 2.The Company is a fully and duly incorporated Nevada corporate entity. The Company has one class of Common Stock at this time. Neither the Articles of Incorporation, Bylaws nor subsequent resolutions change the non-assessable characteristics of the Company’s common shares of stock. The Common Stock previously issued by the Company is in legal form and in compliance with the laws of the State of Nevada, its Constitution and reported judicial decisions interpreting those laws and when such stock was issued it was duly authorized, fully paid for and non-assessable. The common stock to be sold under this Form S-1 Registration Statement is likewise legal under the laws of the State of Nevada, its
